Citation Nr: 0328356	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  98-19 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to May 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
bilateral hearing loss.

This case was previously remanded in April 2000 for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 

In March 2000, the veteran testified at a personal hearing 
before a Veterans Law Judge.  A transcript of that hearing 
has been associated with the claims file.  However, the 
Veterans Law Judge who conducted the hearing is no longer 
employed by the Board.  In June 2003, the veteran was sent a 
letter informing him of this and offering him an opportunity 
to have another hearing before the Board.  He was told that 
if he did not respond within 30 days that the Board would 
assume he did not want another hearing.  The record reflects 
that no response was received by the veteran, and thus the 
Board finds that there is no hearing request pending at this 
time.  


REMAND

The Board regrets that a remand is necessary in this case.  
The record shows that VA has not fulfilled its duties under 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  Specifically, 
section 5103(a), title 38, U.S. Code, as amended by the VCAA, 
provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a).  The veteran has not been informed of 
what information, including medical and/or lay evidence, not 
previously provided to the Secretary is necessary to 
substantiate the claim for service connection for bilateral 
hearing loss, nor has he been informed of which information 
and evidence he was to provide to VA and which information 
and evidence VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  This is the law by which the Board 
and the RO are bound at the time of this remand; any 
procedural defect under the applicable law in effect at the 
time of the RO's completion of the development pursuant to 
this remand must be cured prior to the return of the case to 
the Board.

Further, based on a review of the evidence in the file, the 
Board finds that an examination, to include a medical 
opinion, is necessary to make a decision on this claim.  See 
Charles v. Principi, 16 Vet. App. 370, 371-72 (2002) (under 
VCAA, VA's duty to assist includes obtaining a medical 
examination or medical opinion if the record before the VA 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military service but 
does not contain sufficient medical evidence for the VA to 
make a decision on the claim); see also 38 C.F.R. 
§ 3.159(c)(4) (2003).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include informing him of which 
information and evidence he was to 
provide to VA and which information and 
evidence VA would attempt to obtain on 
his behalf in connection with his claim 
for entitlement to service connection for 
bilateral hearing loss.  Additionally, 
the RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  

2.  The RO should make arrangements for 
the veteran to be examined for the 
purpose of addressing the nature and 
etiology of bilateral hearing loss.  The 
veteran's VA claims folder must be sent 
to the examiner for review in conjunction 
with the examination.  The examiner is 
asked to state in the examination report 
that the veteran's claims file has been 
reviewed, to include the service medical 
records.  The examiner should render an 
opinion addressing whether it is as 
likely as not (50 percent or greater) 
that the veteran's current bilateral 
hearing loss disability is attributable 
to his military service.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report, to include the evidence in the 
record upon which the examiner bases the 
opinion.  

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The RO should then readjudicate the 
claim for entitlement to service 
connection for bilateral hearing loss.  
If the benefit remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the veteran's 
VA claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations, not previously 
provided during the pendency of the 
appeal, considered pertinent to the issue 
on appeal.  An appropriate period of time 
should be allowed for response.

5.  The appellant  has the right to 
submit additional evidence and argument 
on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



__________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


